UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                   No. 09-6839


ROBERT   DALE     SMART,   a/k/a   Robert   Smart,   a/k/a   Robert   D.
Smart,

                   Petitioner – Appellant,

             v.

CECILIA REYNOLDS, Warden Kershaw Correctional Institution,

                   Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-03918-GRA-BHH)


Submitted:      September 29, 2009               Decided:    October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Dale Smart, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Alphonso Simon, Jr., SOUTH
CAROLINA ATTORNEY GENERAL’S OFFICE, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Dale Smart seeks to appeal the district court’s

order    affirming    the    magistrate         judge’s   order       denying       Smart’s

motion     to     compel     discovery.            This       court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and     certain    interlocutory      and       collateral      orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                    The order Smart seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.             Accordingly, we deny Smart’s motions for

default     judgment        and     dismiss       the     appeal       for     lack      of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court    and    argument      would   not    aid    the     decisional

process.

                                                                               DISMISSED




                                            2